                 Case 2:19-cr-00128-JAM Document 47 Filed 03/16/21 Page 1 of 3


 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for ROSEVELT BOHANNON
 5

 6                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                  ) No. 19-128 JAM
 8
                     Plaintiff,                     )
 9                                                  ) STIPULATION AND ORDER
            v.                                      ) TO CONTINUE STATUS CONFERENCE
10                                                  )
     ROSEVELT BOHANNON,                             ) Requested date: 5-11-2021
11
                   Defendant,                       ) Time: 9:30 a.m.
12
                                                    ) Judge: Hon. John A. Mendez
     ================================)
13
            It is hereby stipulated between the parties, Michael Redding, Assistant United States Attorney,
14

15
     and Michael Long, attorney for defendant ROSEVELT BOHANNON that the status conference set

16   for March 23, 2021, at 9:30 a.m. should be continued and re-set for May 11, 2021, at 9:30 a.m.
17          The parties further agree that this court should make a finding of good cause for the requested
18
     extension and that in fact good cause is hereby shown. The government has provided discovery to
19
     the defense, including many audio and video recordings. Mr. Long took over from the Federal
20
     Defender at the end of 2020. Mr. Long continues to read, view and listen to the discovery, investigate
21

22   the case and meet with his client. Counsel believes that failure to grant the above-requested

23   continuance would deny counsel the reasonable time necessary for effective preparation, taking
24
     into account the exercise of due diligence. Counsel for the United States does not oppose this
25
     requested continuance.
26
            All parties are available to appear in this case on May 11, 2021.
27

28




                                                     -1-
               Case 2:19-cr-00128-JAM Document 47 Filed 03/16/21 Page 2 of 3


 1          Each party further stipulates that the ends of justice served by granting such continuance
 2
     outweigh the best interests of the public and of all the defendants in a speedy trial. Time has already
 3
     been excluded through March 23, 2021.
 4
            All parties request the date of May 11, 2021, at 9:30 a.m., for the new status hearing. The
 5

 6   request for extending the date for the status conference is at the specific request the defendant and

 7   with the knowing, intelligent and voluntary waiver of the defendant’s speedy trial rights under the
 8
     law. Good cause is hereby shown.
 9
            For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
10
     within which trial must commence, the time period of March 23, 2021, to May 11, 2021,
11

12
     inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13   because it results from a continuance granted by the Court at defendants’ request on the basis of
14   the Court’s finding that the ends of justice served by taking such action outweigh the best interest
15
     of the public and the defendant in a speedy trial.
16

17   Dated: March 15, 2021                                  Respectfully submitted,
18
                                                            /s/ Michael D. Long__________
19                                                          MICHAEL D. LONG
                                                            Attorney for Rosevelt Bohannon
20

21
     Dated: March 15, 2021                                  PHIL TALBERT
22                                                          Acting United States Attorney

23                                                          /s/ Michael Redding________
24                                                          MICHAEL REDDING
                                                            Assistant U.S. Attorney
25

26

27

28




                                                      -2-
              Case 2:19-cr-00128-JAM Document 47 Filed 03/16/21 Page 3 of 3


 1
                                                   ORDER
 2

 3          GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.

 4          The date for the status hearing in this matter is hereby re-set for May 11, 2021, at 9:30 a.m.,
 5   before District Court Judge John A. Mendez.

 6
            For the reasons set forth in the stipulation, ime is excluded through the new hearing date of
 7   May 11, 2021.
 8
     Dated: March 15, 2021                           /s/ John A. Mendez
 9
                                                     THE HONORABLE JOHN A. MENDEZ
10
                                                     UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     -3-
